Exhibit 10.14

 

[g2018032820594750932837.jpg]

 

Coupa Software Incorporated
Director Confidentiality Agreement

This Director Confidentiality Agreement (“Agreement”) is made by and between
Coupa Software Incorporated, a Delaware corporation (the “Company”), and the
undersigned member of the Board of Directors (the “Board”) of the Company (the
“Director”), as of the date indicated below.

Recitals

WHEREAS, the Company and the Board believe in the importance of protecting and
holding confidential all non-public information that the members of the Board
obtain due to their directorship position;

 

WHEREAS, members of the Board have fiduciary duties under the General
Corporation Law of the State of Delaware;

 

WHEREAS, the Corporate Governance Guidelines adopted by the Board state that,
consistent with their fiduciary duties, directors are expected to maintain the
confidentiality of the information they receive as a director and the
deliberations of the Board and its committees; and

 

WHEREAS, the Company and the Board desire that each member of the Board enter
into this Agreement regarding confidentiality in connection with their service
on the Board.

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Director do hereby covenant and agree as follows:

Section 1.Agreement of Confidentiality.  Pursuant to the fiduciary duties of
loyalty and care, the Director agrees to take reasonable measures to protect and
hold confidential all non-public information obtained due to his or her
directorship position absent the express permission of the Company to disclose
such information.  Accordingly:

(a)the Director agrees not to use Confidential Information for his or her own
personal benefit or to benefit persons or entities outside the Company; and

 

--------------------------------------------------------------------------------

 

(b)the Director agrees not to disclose Confidential Information outside the
Company, either during or after his or her service as a Director of the Company,
except with authorization of the Company or as may be otherwise required by law.
For purposes of this Agreement, to the extent applicable, the Company authorizes
Director to disclose Confidential Information to the general partners, managing
members or other control persons and/or any affiliated management companies of
his or her venture capital fund on a need to know basis (collectively, the “VC
Fund”); provided, however, that the VC Fund shall strictly observe the terms of
this Agreement.

Section 2.“Confidential Information” includes all non-public information
entrusted to or obtained by the Director by reason of his or her position as a
member of the Board.  It includes, but is not limited to:

a)non-public information that might be of use to competitors or harmful to the
Company or its customers or suppliers if disclosed;

b)non-public information about the Company’s financial condition, prospects or
plans, its sales and marketing programs and research and development
information, as well as information relating to mergers and acquisitions, stock
splits and other corporate transactions;

c)non-public information concerning possible transactions with other companies
or information about the Company’s customers, suppliers or partners, which the
Company is under an obligation to maintain as confidential; and

d)non-public information about discussions and deliberations relating to
business issues and decisions, between and among employees, officers and the
Board.

Section 3.Permitted Communications.  Nothing in this Agreement is intended to
limit the Director’s ability to meet or otherwise communicate with various
constituencies that are involved with the Company under the circumstances
specified in the Corporate Governance Guidelines or to act as an authorized
spokesperson of the Company pursuant to the Company’s Investor Relations and
Communications Policy.

Section 4.Modification and Waiver.  No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by the parties
hereto.  No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions of this Agreement nor shall
any waiver constitute a continuing waiver.

 

--------------------------------------------------------------------------------

 

Section 5.Applicable Law.  This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of Delaware, without
regard to its conflict of laws rules.  

Section 6.Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement.  

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year written below.

 

COUPA SOFTWARE INCORPORATED

DIRECTOR

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Name:

 

Office:

 

 

 

 

 

 

 

 

 

DATE:

 

 

 

 

 

 

 